DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The “extending” in “each of the plurality of support sticks extending in a first direction” could be the length direction or the width direction. A clarification of which of the length or width is extending can be more specific.

The “extending” in “a mask … extending in the second direction”, as a two dimensions of the mask is about the same and a single mask is claimed, the extending direction of the mask can clearly be either of the two dimensions.

The “the deposition source comprises an organic material and is configured to evaporate the organic material to inject the evaporated organic material to the frame opening”, the type of material used during deposition is an intended use of the apparatus.

The “wherein the base substrate comprises: a base layer; 
a circuit device layer on the base layer and comprising a transistor comprising a plurality of electrodes; 
a pixel defining layer on the circuit device layer and in which a plurality of display openings are defined; 
first electrodes in which at least one portion is exposed by the display openings; and 
a hole control layer on the pixel defining layer, wherein at least a portion of the plurality of deposition holes overlap the display openings”, substrate to be processed, as well as features on the substrate, is not part of the apparatus and is considered an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “a seating part” in claim 14, Applicants’ Specification describes “The seating part HM may be disposed on a sidewall of the chamber CH to support the mask assembly MSA. However, embodiments of the inventive concept are not limited to the shape, position, and number of the seating part HM as long as the seating part HM supports the mask assembly MSA” [0049].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The ”a transferring part” of claim 15 is not examined under 112(f) because it is further structurally modified by “a transferring rod” and “a transferring main body”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 each recites “about 10 emu/g or more and about 100 emu/g or less”, about is a relative term. It is not clear how much deviation is considered read into the claim. 

Claim 3, 9 and 16 have similar issue.

Claims 1, 3, and 8-9 are currently examined as without “about”. Claim 16 is examined based on BRI, as absolute zero tensile force cannot be practically achieved.

Dependent claims 1-7 and 9-20 are also rejected under USC 112(b) at least due to dependency to rejected claims 1 or 8.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-11, 13-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US 20200199732, hereafter ‘732).
‘732 teaches some limitations of:
Claim 1: DEPOSITION MASK, METHOD FOR MANUFACTURING THE SAME (title, the claimed “A mask assembly comprising”): 
The deposition mask is used in depositing a deposition material onto a substrate by vapor deposition or sputtering to form thin film patterns on the substrate. The deposition mask includes a mask sheet 1, a support member 2, and a frame 3 (Figs. 1A-1C, [0025], last two sentences), Then, as shown in the cross-sectional view of FIG. 5B, the support member 2 is joined to the frame 3. Specifically, the support member 2 is placed so as to cover an opening 19 of the frame 3 and stretched with tension applied in the directions as indicated by arrows to ensure that the support member 2 will not undergo deflection ([0047]), the support member 2 is a sheet-shaped member. However, the present invention is not limited to this. Alternatively, as shown in FIGS. 14A and 14B, the support member 2 may be formed of a plurality of belt-shaped members 24 lined up in parallel in at least one direction ([0068], the claimed “a frame in which a frame opening is defined; a plurality of support sticks coupled with the frame to overlap the frame opening, each of the plurality of support sticks extending in a first direction, and the support sticks being arranged in a second direction crossing the first direction; and a mask on the frame and the support sticks, and extending in the second direction”).
	Claim 8: MASK ASSEMBLY AND DEPOSITION APPARATUS INCLUDING THE SAME (title, the claimed “A deposition apparatus comprising”):
The deposition mask is used in depositing a deposition material onto a substrate by vapor deposition or sputtering to form thin film patterns on the substrate. The deposition mask includes a mask sheet 1, a support member 2, and a frame 3 (Figs. 1A-1C, [0025], last two sentences, vapor deposition or sputtering requires the claimed “a chamber; a deposition source in the chamber”); 
When used in practice for deposition, the thus-formed deposition mask is held by the mask holder of the deposition apparatus with the film layer 4 in close contact to the deposition surface of the deposition target substrate 26, as shown in FIG. 10C ([0058], Fig. 10C shows the vapor from below to form film layer 4 on target substrate 26, the claimed “a mask assembly above the deposition source and configured to support a base substrate thereon”); 
The amount of deflection of the mask sheet 1 and the support member 2 depends on factors such as the size of the deposition mask, the difference in thermal expansion between the mask sheet 1 and the support member 2, and the attractive force exerted on the support member 2 by the magnet disposed on the back surface of the deposition target substrate 26 ([0059], the claimed “and a pressing part comprising a support plate above the base substrate, and a magnetic plate having a magnetic force”),
 The deposition mask is used in depositing a deposition material onto a substrate by vapor deposition or sputtering to form thin film patterns on the substrate. The deposition mask includes a mask sheet 1, a support member 2, and a frame 3 (Figs. 1A-1C, [0025], last two sentences), Then, as shown in the cross-sectional view of FIG. 5B, the support member 2 is joined to the frame 3. Specifically, the support member 2 is placed so as to cover an opening 19 of the frame 3 and stretched with tension applied in the directions as indicated by arrows to ensure that the support member 2 will not undergo deflection ([0047]), the support member 2 is a sheet-shaped member. However, the present invention is not limited to this. Alternatively, as shown in FIGS. 14A and 14B, the support member 2 may be formed of a plurality of belt-shaped members 24 lined up in parallel in at least one direction ([0068], the claimed “wherein the mask assembly comprises: a frame in which a frame opening configured to expose at least a portion of the base substrate is defined; a plurality of support sticks coupled with the frame to overlap the frame opening; and a mask on the frame and the support sticks and in which a plurality of deposition holes is defined”). 
 
‘732 does not specifically teach the other limitations of:
Claims 1 and 8: wherein the support sticks have a magnetic moment of about 10 emu/g or more and about 100 emu/g or less.

Recall that ‘732 teaches that The amount of deflection of the mask sheet 1 and the support member 2 depends on factors such as the size of the deposition mask, the difference in thermal expansion between the mask sheet 1 and the support member 2, and the attractive force exerted on the support member 2 by the magnet disposed on the back surface of the deposition target substrate 26 ([0059]). Therefore, the magnetic force exerted on the support member 2 or the belt-shaped members 24 is an effect parameter.

‘732 discloses the claimed invention except for the specific range of the magnetic strength of the magnetic belt-shaped members 24.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the magnetic belt-shape members 24 to balance for the sagging/deflection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

	The examiner also notes that typical invar having magnetic strength falls within the claimed range. Furthermore, near zero magnetic strength is not feasible as sagging by gravity is well-known and some magnetic strength is required to counter gravity induced sagging of the belt-shape members 24.

	‘732 further teaches the limitations of:
	Claims 2 and 10-11: when the metal layer 5 is formed of nickel, the support member 2 is made of Invar ([0032], last sentence, as invar is nickel alloy, it’s magnetic moment is proportion to the nickel content, the claimed “wherein the mask has a magnetic moment greater than that of the support sticks” of claim 2, “wherein a magnetic force between the magnetic plate and the mask is greater than that between the magnetic plate and the support sticks” of claim 10, and “wherein the mask has a magnetic moment greater than that of the support sticks” of claim 11).
	Claims 3 and 9: The support member 2 is a sheet-shaped member having a thickness of 100 μm to 300 μm ([0032], 2nd last sentence, overlapping the claimed “wherein each of the support sticks has a thickness of about 20 μm or more and about 200 μm or less”).
Claims 6 and 19: Fig. 1A shows frame 3 is rectangular (the claimed “wherein the frame comprises: a first extension portion and a second extension portion, which face each other in the first direction; and a third extension portion and a fourth extension portion, which face each other in the second direction and each connect the first extension portion and the second extension portion” of claim 6 and “wherein the frame comprises: a first extension portion and a second extension portion, which face each other in a first direction; and a third extension portion and a fourth extension portion, which face each other in a second direction crossing the first direction and each connect the first extension portion and the second extension portion” of claim 19).
	Claims 7 and 20: the frame 3 and the support member 2 are joined together by spot welding a peripheral region of the support member 2 to one end surface 3a of the frame 3 ([0034], last sentence, the claimed “wherein a first end of each of the support sticks is welded to the first extension portion, and a second end of each of the support sticks is welded to the second extension portion, such that the support sticks are coupled to the frame”).
	Claim 13: the apparatus is capable of using organic material for deposition (the claimed “wherein the deposition source comprises an organic material and is configured to evaporate the organic material to inject the evaporated organic material to the frame opening”, see claim interpretation above.
	Claim 14: the mask frame 3 intrinsically requires a support (the claimed “further comprising a seating part configured to support the mask assembly”, see claim interpretation above).
	Claim 17: the apparatus is capable of processing substrate with various features (the claimed “wherein the base substrate comprises: a base layer; a circuit device layer on the base layer and comprising a transistor comprising a plurality of electrodes; a pixel defining layer on the circuit device layer and in which a plurality of display openings are defined; first electrodes in which at least one portion is exposed by the display openings; and a hole control layer on the pixel defining layer, wherein at least a portion of the plurality of deposition holes overlap the display openings” see claim interpretation above).
Claims 4-5, 12, 15-16, and 18, and alternatively claims 2, 10-11, 13-14, and 17,  are rejected under 35 U.S.C. 103 as being unpatentable over ‘732, as being applied to claims 1 and 8 rejection above, in view of Kim (US 20170263867, hereafter ‘867).
‘732 further teaches some limitations of:
Claims 4 and 12: when the metal layer 5 is formed of nickel, the support member 2 is made of Invar ([0032], last sentence, the claimed “and the mask comprises nickel or nickel alloy”).
Claim 5: As shown in an enlarged sectional view of each unit cell 6 of FIG. 2, a plurality of opening patterns 7 each having the same shape and dimension as the corresponding thin film pattern are formed in the film layer 4 at positions corresponding to the thin film patterns to be formed in the deposition target substrate. More specifically, each opening pattern 7 may be an elongated slit-like pattern or a fine rectangular pattern ([0027], 2nd sentence, the claimed “wherein the mask comprises a plurality of deposition holes”).

‘732  does not teach the limitations of:
Claims 4 and 12: wherein each of the support sticks comprises stainless steel.
Claims 5 and 18: a portion of the plurality of deposition holes are covered by the support sticks, and 
remaining ones of the plurality of deposition holes are exposed by the support sticks.
Claim 15: further comprising a transferring part comprising: a transferring rod connected with the pressing part and located in the chamber; and a transferring main body connected with the transferring rod to control the transferring rod and located outside the chamber.
	Claim 16: wherein a tensile force applied to the support sticks when the pressing part contacts the base substrate by the transferring part is about 0.

‘867 is analogous art in the field of DEPOSITION MASK, APPARATUS FOR MANUFACTURING DISPLAY APPARATUS (title), FIG. 8 is a perspective view schematically illustrating a mask frame assembly 100 including the deposition mask 120 of FIG. 1 … the mask frame assembly 100 may include the frame 110, the deposition mask 120, and a support stick 130 ([0088]-[0089]). ’867 teaches that The support stick 130 may include a weakly magnetic material. For example, the support stick 130 may include stainless steel (SUS). One surface of the support stick 130 may be in contact with the deposition mask 120. If the support stick 130 includes a highly magnetic material, a strong attraction force may be generated between an electrostatic chuck (180 of FIG. 9) and the support stick 130, and thus, a gap may be generated between a substrate (11 of FIG. 9) and the deposition mask 120 or the pattern portion 121 of the deposition mask 120 may not be exactly aligned over the substrate 21. Thus, the support stick 130 including a weakly magnetic material to facilitate an exact alignment and may allow the mask frame assembly 100 and the substrate 21 to closely contact each other. ([0095], therefore, reinforcing the rejection of claims 2 and 10-11), The support stick 130 may cover some of the deposition masks 120. Thus, a deposition material may pass through regions of the deposition masks 120 that are not covered by the support stick 130, whereas the deposition material may be blocked so that it is unable to pass through regions of the deposition masks 120 that are covered by the support stick 130 (Fig. 8, [0094], 2nd sentence), for the purpose of balance the tensile force ([0011]), The apparatus 10 may include the mask frame assembly 100, a deposition source 200, a chamber 161, a supporter 162, an electromagnetic chuck 180 (Fig. 9, [0097], if Applicants argue the chamber and deposition source not taught by ‘732. The supporter 162 reinforcing the rejection of “a seating part” of claim 14, Fig. 9 shows a transferring rod attaching the top of the electromagnetic chuck 180 but does not show where the motor is), the emission portion D may include a thin film transistor TFT, a passivation layer 27 covering the thin film transistor TFT, and an organic light-emitting device (OLED) 28 over the passivation layer 27 ([0113], reinforcing the rejection of claims 13 and 17). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the material of the belt-shaped members 24 of ‘732 from invar to stainless steel of ‘867 (the limitations of 4 and 12), for the purpose of avoiding forming gap between substrate and mask, as taught by ‘867 ([0095]). Furthermore, to have adopted the hole pattern of deposition mask 120 with some holes blocked by the support stick of ‘867 as the mask of ‘732 (the limitations of claims 5 and 18), for the purpose of balance the tensile force, as taught by ‘867 ([0011]). Furthermore, to have magnet of ‘732 with electromagnetic chuck 180 including a connecting rod and a motor/actuator, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Note it would be obvious to have placed the motor outside the chamber (the limitation of claim 15), for at least reducing the chance of contamination from moving parts. Note also because the need of weak attractive force on the support stick 130, and the adjustable electromagnetic force of the chuck 180 of ‘867, the combined apparatus is capable of “a tensile force applied to the support sticks when the pressing part contacts the base substrate by the transferring part is about 0” of claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170141313 is cited for support bar 130 made of stainless steel (Figs. 1-3, [0046]) or support bar 140 made of invar ([0047]). US 20160186305 is cited for magnet plate driver 45 outside the chamber (Fig. 1). KR 20130043538 is cited for “the sag amount can be adjusted by increasing the thickness and the tensile rate of the mask stick 110” (page 8, 6th complete paragraph).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716